DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13, 15-16, and 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (prev. presented US 2013/0284288) in view of US Patent Application Publication 2009/0250169 of Carducci et al., hereinafter Carducci
Regarding claim 1, Kim teaches a  process chamber (100 Fig 3) for semiconductor fabrication [0002-0003] comprising: a peripheral wall (vertical portion of 100 in Fig 3) extending upward from a floor (lower horizontal portion of 100 Fig 3) to define an interior space [0032]; a substrate support (400 Fig 3) disposed within the interior space (Fig 3); a gas inlet port (210 Fig 3) through which a process gas enters the interior space to be exposed to a surface of a substrate supported by the substrate support [0033]; an exhaust port (170 Fig 3) through which the process gas is removed from the interior space [0032], wherein the exhaust port is configured to be fluidly coupled to a vacuum source [0041-0042] to generate a vacuum that establishes a flow of the process gas over the substrate supported by the substrate support [0041-0042]; and an exhaust baffle (540 Fig 3) supported within a flow path of the process gas being removed from the interior space through the exhaust port [0044-0045], wherein the exhaust baffle comprises a first region (portion of 540 with plate 550 Fig 7 and [0045-0046] that restricts to a first degree the flow path of the process gas toward the exhaust port [0045-0047], and a second region (remaining portion of 540 that is surrounded by 542 and 544 but does not have 550, Fig 7) that restricts to a second degree (restricts due to narrowing of opening due to presence of 542 and 544, Fig 7, see also left side of 540 in Fig 3), different than the first degree (restricts to a different amount due to the difference in opening sizes, Fig 7), the flow path of the process gas toward the exhaust port [0044-0048]. Kim teaches a vent aperture in the first region of the exhaust baffle (opening 551, 552, 553) but fails to teach a longest dimension of the vent aperture extends in a radial direction of the exhaust baffle. Addressing the same problem of altering the flow conduction of the chamber using a physical barrier (abstract) Carducci teaches that the exhaust baffle includes a plurality of vents (208 Fig 2B or 308 Fig 3) in which the longest dimension is in the radial direction of the exhaust baffle. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the vent apertures of Kim  to include the shape of the apertures of Carducci because Kim already demonstrates the shape may be changed (e.g. Fig 12) and Carducci teaches this is a functional alternative shape for the same purpose of controlling the flow of exhaust in the chamber. 
Regarding claim 2, the first region (portion covered by 550 Fig 7) of the exhaust baffle (540 Fig 7, 3) comprises a shield surface (surface of 550 Fig 7) formed from a material that is impermeable by the process gas [0044-0048] (note the inclusion of holes 551, 552, 553 for gas passage with gas not passing through 550 other than the location of the holes).
Regarding claim 3, Kim teaches the first flow rate over the first portion is substantially equal to the second flow rate over the second portion due to the orientation of the exhaust baffle relative to the exhaust port ([0053] teaching that the design results in uniform exhaustion of the process gas).
Regarding claim 4, Kim teaches the shield surface (surface of 550 Fig 7) defines a plurality of apertures (551-553 Fig 7) with dimensions that restrict the flow path of the process gas [0046-0047] and these are defined by the shield surface.
Regarding claim 5, Kim teaches the plurality of vent apertures (551-553 Fig 7) comprise a collective cross sectional flow area that is less than the cross sectional flow area of an aperture defined by the second region (region that is not covered by 550, aperture is opening formed between 542 and 544, Fig 7). (Note see Fig 7, 550 is demonstrated as covering less than half of the circle and the apertures of 550 are demonstrated as not covering the entire area of 550, see also [0046-0047]. Note that in the combination with Carducci the change of shape does not require modifying the relative area of the openings. Further Carducci also demonstrates the openings 308 have less open area than the other region (openings 309 Fig 3).
Regarding claim 6, Kim demonstrates that the peripheral wall (vertical portion of 100 Fig 3) and the floor (lower horizontal portion of 100 Fig 3) define a cylindrical interior space [0032] the substrate support is disposed at a central region of the cylindrical interior space (Fig 3, see support 400), and the exhaust port (170 Fig 3) is offset from the central region of the interior space (Fig 3, note they are offset in a vertical direction and are offset in a plan view due to the difference in dimension of the two structures, applicant may wish to claim they are not aligned along a central axis, if support for such an amendment exists).
Regarding claims 7-8, Kim remains as applied to claims 6 and 21 above. Kim teaches the exhaust baffle (540 Fig 7) has an annular shape. Kim appears to demonstrate that the angular extent of the first region (interpretation in which first region is 550 Fig 7), extends in an amount within 90-120 degrees about the annular shape (Fig 7). If applicant believes that Kim does not teach this amount, it is noted that it would have been obvious to use this amount because Kim Fig 7 appears to demonstrate it, providing a person of ordinary skill with a reasonable expectation of success. Further, it would have been obvious to optimize the angular extent of 550 because Kim teaches the size of and configuration of the apertures and plate (550) of the blocker (540) affect the uniformity of gas flow in the chamber [0053] making the angular extend of 550 a result effective variable affecting the uniformity of the gas flow. 
Regarding claim 9, Kim teaches a semiconductor processing system [0002-0003]  comprising: a gas source (250 Fig 3) that supplies a process gas [0033]; a vacuum source (512 Fig 3 [0040-0041]); and a process chamber (100 Fig 3) comprising: a peripheral wall (vertical portion of 100 Fig 3) extending upward from a floor (horizontal portion of 100 Fig 3) to define an interior space (Fig 3); a substrate support (400 Fig 3) disposed within the interior space (Fig 3); a gas inlet port (210 Fig 3) through which the process gas enters the interior space to be exposed to a surface of a substrate supported by the substrate support [0033]; a vacuum aperture in fluid communication with the vacuum source (upper opening of unnumbered structure attached to the floor of chamber 100, see annotated version of Fig 3 below), wherein the vacuum source establishes a partial vacuum at the vacuum aperture to establish a flow of the process gas through the process chamber [0040-0041]; an exhaust port (170 Fig 3) through which the process gas is removed from the interior space [0032], wherein the vacuum aperture is offset from the exhaust port (see annotated version of Fig 3 below, the aperture is offset from the exhaust port in a vertical direction and is offset in a plan view due to the change in diameter); and an exhaust baffle (540 Fig 3, 7) supported adjacent (note adjacent is interpreted with the definition of “not distant; nearby”) to the exhaust port within a flow path of the process gas being removed from the interior space through the exhaust port [0032], [0040-0041], wherein the exhaust baffle comprises a first region (interpretation (i) region of 540 containing 550, Fig 7; interpretation (ii) region of 540 not containing 550, Fig 7) that restricts to a first degree the flow path of the process gas toward the exhaust port [0044-0047] (note that Fig 3 demonstrates that even the portion between 542 and 544 restricts flow by narrowing the flow path), and a second region (interpretation (i) region of 540 not containing 550, Fig 7; interpretation (ii) region of 540 containing 550, Fig 7) that restricts to a second degree [0044-0047] (note that Fig 3 demonstrates that even the portion between 542 and 544 restricts flow by narrowing the flow path, different than the first degree, the flow path of the process gas toward the exhaust port (note the amount of restriction is different due to the difference in aperture size and area, Fig 7), and wherein a portion of the first region of the exhaust baffle is arranged in vertical alignment with a portion of the vacuum aperture to influence the flow of the process gas through the process chamber (a portion of the first region under either interpretation (i) or (ii) overlaps in the vertical direction the vacuum aperture, see annotated version of Fig 3 below). Kim teaches a first and a second vent aperture in the first region of the exhaust baffle (opening 551, 552, 553) but fails to teach a longest dimension of the vent aperture extends in a radial direction of the exhaust baffle. Addressing the same problem of altering the flow conduction of the chamber using a physical barrier (abstract) Carducci teaches that the exhaust baffle includes a plurality of vents (208 Fig 2B or 308 Fig 3) in which the longest dimension is in the radial direction of the exhaust baffle. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the vent apertures of Kim  to include the shape of the apertures of Carducci because Kim already demonstrates the shape may be changed (e.g. Fig 12) and Carducci teaches this is a functional alternative shape for the same purpose of controlling the flow of exhaust in the chamber. Regarding the two vent apertures having the longest dimension extending in different directions, each vent of Carducci (308 Fig 3) extends in a slightly different direction in the plane of the baffle surface because of the circular nature of the ring (for example the opening at the top center extends orthogonally to the opening on the middle right for two of the four vents that overlap with the dotted lines).

    PNG
    media_image1.png
    693
    498
    media_image1.png
    Greyscale

Regarding claim 10, the exhaust baffle (540 Fig 7) defines a plurality of vent apertures, including the first and the second vent apertures, to influence the flow of the process gas through the chamber (551-553 Fig 7 and opening formed between 542 and 544 Fig 7)  [0046-0048], [0053]. 
Regarding claim 11, in the combination as applied, Kim teaches additional vent apertures with different cross-sectional flow areas (opening between 542 and 544 Fig 7, 551, 552, 553 Fig 7) and Carducci also teaches the plurality of vent apertures includes a third vent (additional vent of the 308 vents or vent 307 Fig 3) and a fourth vent (309 Fig 3), the third vent and the fourth vent having different cross-sectional flow areas (Fig 3).
Regarding claim 12, Kim teaches the third vent aperture (551 Fig 7, 8, 9) has a first shape (Fig 7) and the fourth vent aperture has a second shape (note in this application of the art the second vent aperture is the opening between 542 and 544 Fig 7) (see Fig 7-9 and note that [0051] teaches 551 may be a slit or a circular hole). Additionally Carducci teaches the third vent (one of 308 or 307 Fig 3) and the fourth vent (309 Fig 3) have a different shape.
Regarding claim 13, Kim teaches the plurality of vent apertures comprise a third vent aperture (551 Fig 7) and a fourth vent aperture (at least one of 552, 553 Fig 7) and the first vent aperture is closer to the inner edge of the exhaust baffle (Fig 7). Alternatively, the third vent aperture is 553 (Fig 7) and the fourth vent aperture at least one of 551 and 552 (Fig 7) and the third vent aperture (553 Fig 7) is closer to the outer edge of the exhaust baffle (Fig 7). In the combination as applied the shape of the vents of Carducci may still be used with different radial positioning of the vents apertures (note how Kim Fig 12 demonstrates a circular shape with different radial positions).
Reclaim 15, the first region of Kim (interpretation (i) region of 540 containing 550, Fig 7; interpretation (ii) region of 540 not containing 550, Fig 7) of the exhaust baffle (540 Fig 3, 7) overlaps an arcuate region of the vacuum aperture (Fig 3, see annotated version included herewith, demonstrates an overlap and Fig 7 demonstrates that the overlap is an arcuate region because the shape of the first region is an arcuate shape; also note that the region of the vacuum aperture may be arbitrarily drawn to be arcuate shape).
Regarding claim 16, it is initially noted that in interpretation (ii) as Kim is  applied, the first region is larger than the second region of the exhaust baffle. Further, the arcuate region of the vacuum aperture may be arbitrarily chosen such that it is overlapped by a greater extent by the first region. Note that the claim does not require the vacuum aperture to have an arcuate shape but merely to a region (i.e. portion) having an arcuate shape.
Regarding claim 21, Kim teaches an exhaust baffle (540 Fig 7) comprising: a first region (portion having 550) having a shield surface (550 Fig 7) comprising a material that is impermeable by the process gas of the process chamber [0044-0048] (note the inclusion of holes 551, 552, 553 for gas passage with gas not passing through 550 other than the location of the holes), wherein the shield surface defines a plurality of vent apertures (551-553 Fig 7); and a second region (portion of 540 not having 550) comprising a first aperture (opening between 542 and 544 Fig 7) having a cross sectional flow area proving a first flow path of the process gas toward an exhaust port of the chamber (Fig 3, see 540 and exhaust port 170), wherein: a collective cross sectional flow area of the plurality of vents (551-553 Fig 7) providing a second flow path toward the exhaust port (Fig 3, see 540 and exhaust port 170) is less than a cross sectional flow area of the first aperture (Note see Fig 7, 550 is demonstrated as covering less than half of the circle and the apertures of 550 are demonstrated as not covering the entire area of 550, see also [0046-0047]). Kim teaches a first and a second vent aperture in the first region of the exhaust baffle (opening 551, 552, 553) but fails to teach the claimed different shapes. Addressing the same problem of altering the flow conduction of the chamber using a physical barrier (abstract) Carducci teaches that the exhaust baffle includes a plurality of vents (308 Fig 3) having one shape and other larger vents (309 Fig 3) having a different. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the vent apertures of Kim  to include the shape of the apertures of Carducci because Kim already demonstrates the shape may be changed (e.g. Fig 12) and Carducci teaches this is a functional alternative shape for the same purpose of controlling the flow of exhaust in the chamber. Additionally regarding different shapes, Kim has taught different shapes may be used (Fig 12). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kim to allow for different shapes of the vents in the first region because Kim has taught different shapes may be used for the same purpose of controlling flow. This represents combining prior art elements (different shapes) according to known methods (inclusion in an exhaust baffle) to achieve predictable results (exhaust flow conduction control).
Regarding claims 22-23, Kim remains as applied to claims 6 and 21 above. Kim teaches the exhaust baffle (540 Fig 7) has an annular shape. Kim appears to demonstrate that the angular extent of the first region (interpretation in which first region is 550 Fig 7), extends in an amount within 90-120 degrees about the annular shape (Fig 7). If applicant believes that Kim does not teach this amount, it is noted that it would have been obvious to use this amount because Kim Fig 7 appears to demonstrate it, providing a person of ordinary skill with a reasonable expectation of success. Further, it would have been obvious to optimize the angular extent of 550 because Kim teaches the size of and configuration of the apertures and plate (550) of the blocker (540) affect the uniformity of gas flow in the chamber [0053] making the angular extend of 550 a result effective variable affecting the uniformity of the gas flow. 
Regarding claim 24, a cross sectional flow area of a first vent aperture (551 Fig 7-9) of the plurality of vent apertures is different than a cross sectional flow area of a second vent aperture (552 or 553 Fig 7-9) of the plurality of vent apertures [0046-0048].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carducci as applied to claim 9 and further in view of Cho (prev. presented US 5441568).
Regarding claim 14, Kim fails to teach the exhaust baffle is discontinuous because Kim teaches an annular shape (Fig 7, see 540). In the same field of endeavor of exhaust baffles for process chambers (abstract), Cho teaches that as an alternative to an annular exhaust baffle (60 Fig 2), a “C” shaped exhaust baffle (71 Fig 3) may be used and has ends (86, 85 Fig 3) that do not touch. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the exhaust baffle of Kim to be the “C” shape of Cho because Cho teaches this is a functional alternative to the prior art annular shape (see Fig 2 of Cho). Additionally, this represents a change of shape of the baffle of Kim.



Response to Arguments
Applicant's arguments filed 02/11/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues that the prior art Kim does not anticipate the amended limitations (reply p8-11). This is moot in view of the new grounds of rejection including Carducci which does teach and render obvious the amended limitations. The arguments regarding the dependent claims rely on the alleged failing of the art to anticipate the independent claims (reply p12) which has been addressed above with the new rejection. Therefore this is also not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0167052 teaches a variety of shapes of openings in an exhaust baffle (Fig 6, 9, 11a-c)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                           /MARGARET KLUNK/Examiner, Art Unit 1716      

/KEATH T CHEN/Primary Examiner, Art Unit 1716